Citation Nr: 0522382	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from April 1947 to December 
1949.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The RO, in pertinent part, awarded 
service connection for bilateral hearing loss with a 10 
percent rating effective March 2002 and denied service 
connection for tinnitus.

The veteran is appealing the original assignment of a 10 
percent evaluation following the award of service connection 
for bilateral hearing loss.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The February 2003 rating decision also denied a claim of 
entitlement to service connection for a lung condition.  The 
veteran subsequently withdrew the claim in May 2003. See VA 
Form 21-4138 dated April 29, 2003.   Therefore, the claim is 
not in appellate status.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  Bilateral sensorineural hearing loss is productive of no 
more than a Level II designation in the right ear and a Level 
V designation in the left ear when utilizing the criteria for 
exceptional patterns of hearing loss as contemplated under 
38 C.F.R. § 4.86(a).
3.  The veteran did not incur tinnitus due to any incident of 
active military service


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

2.  The schedular criteria for entitlement to an initial 
disability rating in excess of 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.85, 
4.86, Tables VI -VII (2004).

3.  The criteria for the establishment of service connection 
for tinnitus are not met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in October 2002 prior to the initial 
decision on the claims in February 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the October 2002 
letter as to what kinds of evidence was needed to 
substantiate his original claim of entitlement to service 
connection for "hearing loss."   The Board notes that the 
veteran did not originally file a separate claim of 
entitlement to service connection for tinnitus and thus, it 
was not listed separately on the VCAA letter. See VA Form 21-
4138 received March 19, 2002.   However, the veteran was 
informed that evidence towards substantiating his claims 
would be (1) evidence of a current hearing disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current hearing disability 
and any injury or disease during service.  

While the Board notes the October 2002 VCAA letter was 
regarding the veteran's service connection claim for 
"hearing loss" and not for a higher initial rating, the 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The Board observes that the Court's decision in 
Pelegrini was focused upon the critical question of whether a 
claimant would be prejudiced by a VCAA advisement, after an 
adverse decision by the RO on an initial claim for service-
connection. (Emphasis added).  Thus, as the veteran's claim 
was originally for service connection for "hearing loss", 
and the February 2003 rating decision granted service 
connection for bilateral hearing loss, the Board finds the 
veteran was not prejudiced.    

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  The veteran filed his request for 
service connection for "hearing loss" in March 2002.  The 
February 2003 rating decision granted service connection for 
bilateral hearing loss and assigned a 10 percent rating 
effective March 2002.  The veteran took issue with the 
initial 10 percent rating in his May 2003 notice of 
disagreement (NOD).  According to VAOPGCPREC 8-2003, if in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) only requires VA 
to take proper action and issue a statement of the case (SOC) 
if the disagreement is not resolved.  The RO properly issued 
a March 2004 SOC, which contained the pertinent criteria for 
establishing a higher initial rating, the new issue.  As 
such, the Board finds that the duty to assist and notice 
provisions of the VCAA has been satisfied. 

Though the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  Service medical and personnel records, VA 
outpatient treatment records, reports of VA examination, and 
private medical records have been obtained in support of the 
claims on appeal.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  Increased Rating

The veteran contends that his service-connected bilateral 
hearing loss warrants a higher initial rating due to such 
symptoms as being unable to hear and understand what people 
are saying unless he is looking directly at the person 
speaking.  

Historically, service connection was awarded in a February 
2003 rating decision.  The RO assigned a 10 percent rating 
effective March 2002.  In the veteran's May 2003 NOD he 
disagreed with the initial 10 percent rating.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
10 percent disability rating to the present time.  See 
Fenderson, supra.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson, 
supra.   For example, the rule articulated in Francisco v. 
Brown -- that the present level of the veteran's disability 
is the primary concern in an claim for an increased rating 
and that past medical reports should not be given precedence 
over current medical findings -- does not apply to the 
assignment of an initial rating for a disability when service 
connection is awarded for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; a February 2003 VA examination; VA 
outpatient treatment records dated between 1987 and 2002; and 
private medical records from Bates County Memorial Hospital, 
St. Joseph's Hospital, and Dr. WH.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
veteran's bilateral hearing loss more closely approximates 
the criteria for the currently assigned 10 percent rating. 
38 C.F.R. § 4.7.

In this regard, assignments of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIa, VII.  Audiometric evaluations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
38 C.F.R. § 4.85(a).  Numeric designations (I through XI) are 
assigned by application of Table VI, in which the percentage 
of discrimination is intersected with the puretone decibel 
loss.  38 C.F.R. § 4.85, Table VI.  The results are then 
applied to Table VII, for a percentage.  Id. 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIa is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIa is also applied.  38 C.F.R. § 4.86(b).

VA outpatient treatment records dated in October 1987 
indicate the veteran complained of right ear hearing loss.  
In August 2001, hearing aids were ordered for bilateral mild 
to moderately severe sensorineural hearing loss beginning at 
1000 Hertz in the right ear and 500 Hertz in the left air.  

On the authorized VA audiological evaluation in February 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
65
70
LEFT
45
60
60
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that 
based on these examination results, the currently assigned 10 
percent evaluation for bilateral sensorineural hearing loss 
is appropriate, and there is no basis for a higher evaluation 
at this time.  The veteran's right ear manifested an average 
puretone threshold of 60 decibels and 92 percent of speech 
discrimination, resulting in a Level II designation under 
Table VI.  38 C.F.R. § 4.85.  

The veteran's left ear manifested an average puretone 
threshold of 64 decibels and 88 percent of speech 
discrimination.  But more importantly, as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
55 decibels or more, his left ear hearing impairment falls 
under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a).  By utilizing Table 
VIa, which is based only on the 64 puretone threshold 
average, this results in a higher numeric designation, i.e. 
Level V. See 38 C.F.R. § 4.86(a).  The left ear is considered 
the poorer ear for the purposes of evaluating hearing 
impairment under 38 C.F.R. § 4.85.  Together, a Level II and 
Level V designation results in a 10 percent rating, under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
bilateral hearing loss and its effects on his earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation, to include "staged ratings," 
other than that noted above.  See Fenderson, supra.

The Board notes that in the August 2005 Appellant's Brief, 
the veteran contends that his schedular evaluation is 
inadequate and requests consideration of 38 C.F.R. 
§ 3.321(b)(1).   While the RO considered the criteria for 
assignment of an extraschedular evaluation in the March 2004 
SOC, it did not grant an increased evaluation on this basis.  
The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the VA Undersecretary for Benefits or the Director of 
the VA Compensation & Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). In the unusual case where the schedular 
evaluation is found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with impairment in 
the average earning capacity due exclusively to the service-
connected disability or disabilities. 38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence that the veteran's bilateral 
hearing loss presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b). The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1. 

The schedular evaluation in this case was not inadequate. 
There is no evidence of an exceptional disability picture in 
this case. The veteran has not required any hospitalization 
for his bilateral hearing loss.  The veteran has not offered 
any objective evidence of any symptoms due to the bilateral 
hearing loss that would render impractical the application of 
the regular schedular standards. Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted. See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for tinnitus.  Specifically, he asserts that he 
was exposed to noise associated with working as a hanger 
mechanic near aircraft and heavy equipment engines for a 
duration of two years in the military.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of tinnitus.  The first complaint of tinnitus is 
contained in the February 2003 VA examination report, some 
fifty-six years after the veteran's separation from service. 

With regard to the 56 years evidentiary gap in this case 
between active service and the earliest medical evidence of 
tinnitus, the Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that tinnitus is the result of 
active duty service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of tinnitus between the period of active duty and 
the initial diagnosis in 2003 is itself evidence which tends 
to show that tinnitus did not have its onset in service or 
for many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all 
the evidence including the availability of medical records, 
the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any 
other relevant facts in considering a claim for service 
connection.  Cf. Dambach, 223 F.3d at 1380-81.  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Despite evidence of a current diagnosis of tinnitus, there is 
no evidence of record to substantiate the critical second and 
third components of the Gutierrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of tinnitus during the veteran's active 
duty service.  Moreover, there are no opinions of record that 
the current diagnosis of tinnitus is related to the veteran's 
active duty service.  

Specifically, the February 2003 VA examiner noted the veteran 
had post-service noise exposure from his occupation involving 
heating and cooling, as well as recreational noise exposure 
associated with woodworking.  The examiner further noted the 
veteran reported that tinnitus became apparent only within 
the previous 10 years.  The examiner opined the most likely 
etiology of tinnitus was not time locked with the veteran's 
military tour of duty and more likely than not attributed to 
the veteran's post-military experiences. 

While the veteran contends his tinnitus was the result of 
acoustic trauma in service, he is not competent to offer a 
medical opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


